ACCEPTED
                                                                                             12-14-00309-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                         5/6/2015 5:28:03 PM
                                                                                               CATHY LUSK
                                                                                                      CLERK
                                    12-14-00309-CR
 J OLLY NEELY                               §    IN THE COURT OF APPEALS
                                            §
 vs.                                        §                        FILED IN
                                                 12th JUDICIAL DISTRICT
                                                               12th COURT OF APPEALS
                                            §                         TYLER, TEXAS
 STATE OF TEXAS                             §    TYLER, TEXAS
                                                                  5/6/2015 5:28:03 PM
                                                                      CATHY S. LUSK
                  APPELLANT'S MOTION TO OBTAIN               RECORD       Clerk

TO THE HONORABLE JUDGES OF SAID COURT:
       Now comes James Huggler, Counsel for the Appellant, in the above styled and
numbered causes, and would show the Court as follows:


                        I. Factual and Procedural Background
       Jolly Neely was appointed counsel for purposes of this appeal. Appellate counsel
has reviewed the r ecord and filed a Brief in compliance with A nde1·s v. CalifOrnia, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel has a lso filed a Motion to
Withdraw.


                                       II. Grounds
       In order to file a pro se brief in this case, it is necessary to review the record.
Counsel has explained t he rights t he ability to pursue his own appeal. Appellant
desires to submit his own a ppeal. However, having been appointed appe llate counsel,
the trial court has found Jolly Neely~s indigent. The Court of Criminal Appeals
has stated that appellate counsel has a duty is an Anders brief is filed, to file a motion
to withdraw as well as a motion to allow the appella nt access to t he record in the case.
Kellv v. State, 436 S.W.3cl 313, 319-20 (Tex. Crim. App. 2014).




                                       Page 1 of 2
~   ·-     "


                                           III. Prayer for Relief
               Appellant requests that he be provided a copy of the appellate record in this
         case, or that this Court remand the matter to the trial court to allow Mr. Neely a copy
         of the record, and for other such relief as the Court may deem appropriate.




                                                  Respectfully submitted,




                                     CERTIFICATE OF SERVICE
               This is to certify that a copy of the foregoing Motion has been delivered to
         Michael West, Counsel for the State, at the addresses listed below on this the ---
         day of _ _ _ _ _ _ _ _ _, 2015 by hand delivery or regular mail or the State of
         Texas electronic filing system.




         Michael West
         Smith County District Attorney's Office
         100 North Broadway, 4th Floor
         Tyler, Texas 75702




                                                Page 2 of 2